 THE CHICAGOLIGHTHOUSEFOR THEBLIND249The Chicago Lighthouse for the BlindandCommuni-cations Workers of America,AFL-CIO,Petitioner.Case 13-RC-13860June 28, 1976DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, AND WALTHEROn December 15, 1975, the Regional Director forRegion 13 issued a Decision and Order in the above-entitled proceeding in which he declined to assert ju-risdiction over the Employer's operations and ac-cordingly dismissed the petition. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request for re-view on the ground,inter alia,that there are compel-ling reasons for reconsideration of an importantBoard rule or policy. Thereafter, the Employer filedan opposition to the request for review.On February 4, 1976, the National Labor Rela-tionsBoard,by telegraphic order, granted thePetitioner's request for review. Thereafter, the Peti-tioner filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issue under review,including the Petitioner's brief on review, and makesthe following finding:The Petitioner sought to represent a unit of all theemployees employed at the Employer's workshopslocated at 1850 West Roosevelt Road and 1717 West74th Street in Chicago, Illinois. The Regional Direc-tor, relying principally on the Board's decision inShelteredWorkshops of San Diego, Inc.,'concludedthat the Employer's activities are intimately connect-ed with educating and training blind persons to en-hance their employment opportunities in the outsidecommunity and thus are noncommercial in the gen-erally accepted sense. Accordingly, he declined to as-sert jurisdiction over the Employer. For the followingreasons, we find, contrary to the Regional Director,that a question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act:The facts are undisputed by both parties. Thus, as' 126 NLRB 961 (1960)found by the Regional Director, the Employer is anonprofit corporation engaged in serving the blindpopulation of northern Illinois through rehabilitationand social services. These services are accomplishedthrough 15 programs, including an admissions andevaluation program, a vocational placement programthe purpose of which is the job placement of blindindividuals in the community, and a work adjust-ment and on-the-job training program the purpose ofwhich is to equip blind individuals to move into realjob situations. To further the latter purpose, the Em-ployer operates sheltered workshops where blind in-dividuals perform assembly and packaging workwhich is subcontracted to the workshop.2 The jobtraining lasts approximately 12 weeks. During thistime, counselors aid in solving problems and issuesthat may arise for the blind individual. After havingundergone evaluation, work adjustment, and trainingprograms the individual is ready for some type ofcompetitive employment in the community. Theworkshop offers employment until such opportuni-ties occur.At the West Roosevelt Road location, the Employ-er employs 11 employees, including supply men, ma-terial handlers, an inventory clerk, and janitors, aswell as 30 assemblers whom the Employer designatesas clients.' At this location, the Employer also housesitsadministrative and other programs. The 74thStreet facility has 14 employees, including supplymen, material handlers, an equipmentmaintenanceman, janitors, and order pickers, and approximately30 clients in assembly. Petitioner seeks a unit com-prising both the employees and clients at these twofacilities.The parties have stipulated that this com-bined unit is appropriate, should the Board decide toassert jurisdiction.The Employer's total income for the period July 1,1974, to June 30, 1975, was $1,601,733, of which$541,657 was derived directly from subcontracts. Theremainder was derived from Government-supportedtuition programs, optical aidsalesand services, theendowment fund interest, and dividends and contri-butions from private and public sources.For the reasons expressed inThe Rhode IslandCatholicOrphan Asylum a/k/a St. Aloysius Home,, The Employerhas subcontracts with several private employers About70-80 percent of the volume of work performed at the workshops is forSkil-Craft, Incorporated,an educational toy manufacturer which is a sub-sidiary of theWestern PublishingCompanyIn addition,the Employer as-sembles componentsforWesternElectric, assembles plumbing supplies forthe Chicago Specialty Company,and packages incense sticks for Scentex, aswell as performingjobs for other companies7The Employercharacterizes most of the employees at the workshops as"clients" "Clients" are those individuals involved in vocational rehabilita-tionAs such, they are involvedin the direct labor operations,ie, assemblyand packagingwork Those individualscharacterized by the Employer as"employees"are involved in service type work All clients and most of theemployeesare visuallyimpaired225 NLRB No. 46 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD224 NLRB 1344 (1976), recently issued, we will nolonger followMing Quong Children's Center 4and de-cline jurisdiction over a nonprofit organization suchas this merely on the basis of its charitable functionor worthy purpose.' Rather, as we stated inSt. Aloy-sius,"The sole basis for asserting jurisdiction overcharitable organizations will now be identical withthose which are not charitable." Thus, we will classi-fy employers such as these according to what theydo-as with any other employer-for the purpose ofdetermining the applicable jurisdictional standard.Here, it is clear that the Employer is, for all intentsand purposes, engaged in the nonretail performanceof services. As the Employer derived over $350,000 inincome from subcontracts for the period July 1, 1974,4 210 NLRB 899 (1974)5Member Fanningconcurs in this result for the reasons expressed in hisdissenting opinion inMing Quongand his concurring opinion inRhodeIsland Catholic Orphan AsylumWe do not reacha different result heremerely becauseall of the "clients" and some of the "employees"are dis-abledto June 30, 1975, for work performed for Skil-Craft,Incorporated, a subsidiary ofWestern PublishingCo., Inc.,' we find that it will effectuate the policiesof the Act to assert jurisdiction herein.'Therefore, in accordance with the stipulation ofthe parties, we find that the following unit is appro-priate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act:All production and maintenance employees andclients of the Employer's workshops located at1850 West Roosevelt Road and 1717 West 74thStreet, Chicago, Illinois, excluding office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]6 Skil-Craft is a nationally known manufacturer of toysMoreover, wetake official notice of the fact that the Board asserted jurisdiction over theWestern PublishingCo, Inc,of Racine,Wisconsin,inWestern PublishingCo, Inc,188 NLRB245 (1971),finding that it shipped goods in interstatecommerce valued in excess of $50,000, to points outside of Wisconsin7Siemous Mailing Service,122 NLRB 81 (1958)